DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing resource” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev (US2007/0175998) in view of Ma et al. (US2015/0138399) and Takiguchi et al. (US2006/0188175).
To claim 1, Lev teach a computing device, comprising: 
a processing resource (paragraph 0014); 
a non-transitory computer readable medium storing instructions executable by the processing resource (paragraphs 0125, 0148) to:
using a first filter to generate a watershed image of the first image (paragraph 0318); 
using a second filter to generate an eroded image of the watershed image (paragraphs 0388, 0416); 	
identification of an outline of the first rectangular element and the second rectangular element based on a rectangle search within the eroded image (paragraphs 0373, 0416-0417); 
generating a watershed image of the scanned image by subtracting a background image of the scanned image from a foreground image of the scanned image (paragraphs 0356, 0524); and 
generating an eroded image of the watershed image by performing grayscale erosion on the watershed image (paragraphs 0236, 0313, 0333).
But, Lev do not expressly disclose identify when a first element overlaps a second element within a first image; identify an overlap location based on a shape search within the first image to identify an outline of the first element and the second element; and generate a second image that includes: the first element without the second element; and the second element with a cropped portion that corresponds to the overlap location.
	Ma teach identifying when a first element overlaps a second element within a first image (paragraphs 0070, 0072, 0081, 0116);  identifying an overlap location based on a shape search within the first image to identify an outline of the first element and the second element (paragraphs 0038, 0070); identifying a plurality of rectangular elements within a first image (paragraphs 0124, 0126); identifying a first rectangular element that overlaps a second rectangular element from the plurality of rectangular elements within the first image (paragraphs 0070, 0072, 0081, 0116, 0120, 126); a scanning device to capture a scanned image of a plurality of receipts positioned on a patterned background (paragraphs 0025, 0139, 0163-0164); identifying a first receipt that overlaps a second receipt from the plurality of receipts within the scanned image (paragraphs 0030, 0038, 0069, 0072, 0081, 0116); identifying an outline of the first receipt and the second receipt based on a rectangle search within the eroded image (paragraphs 0030, 0070, 0126).
	Takiguchi further teach generating a second image that includes: the first element without the second element; and the second element with a cropped portion that corresponds to the overlap location (paragraphs 0407, 0409); splitting the first rectangular element and the second rectangular element based on the outline of the first rectangular element and the second rectangular element (paragraphs 0407, 0498); splitting the first receipt and the second receipt by cropping a portion of the first receipt that overlaps the second receipt (paragraphs 0223, 0407, 0409).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Ma and Takiguchi into the apparatus of Lev, in order to further identification and extraction of overlapped image elements.

To claim 7, Lev, Ma and Takiguchi teach a non-transitory computer-readable storage medium comprising instructions when executed cause a processor of a computing device to: identify a plurality of rectangular elements within a first image; identify a first rectangular element that overlaps a second rectangular element from the plurality of rectangular elements within the first image; utilize a first filter to generate a watershed image of the first image; utilize a second filter to generate an eroded image of the watershed image; identify an outline of the first rectangular element and the second rectangular element based on a rectangle search within the eroded image; and split the first rectangular element and the second rectangular element based on the outline of the first rectangular element and the second rectangular element (as explained in response to claim 1 above).

To claim 13, Lev, Ma and Takiguchi teach a system, comprising: a scanning device to capture a scanned image of a plurality of receipts positioned on a patterned background; and a computing device, comprising instructions to: identify a first receipt that overlaps a second receipt from the plurality of receipts within the scanned image; generate a watershed image of the scanned image by subtracting a background image of the scanned image from a foreground image of the scanned image; generate an eroded image of the watershed image by performing grayscale erosion on the watershed image; identify an outline of the first receipt and the second receipt based on a rectangle search within the eroded image; and split the first receipt and the second receipt by cropping a portion of the first receipt that overlaps the second receipt (as explained in response to claim 1 above).



To claim 2, Lev, Ma and Takiguchi teach claim 1.
Lev, Ma and Takiguchi teach comprising instructions executable by the processing resource to: generate a foreground image and a background image of the first image; subtract the foreground image from the background image to generate a watershed image; and perform a plurality of erosion processes on the watershed image to identify a portion of a border of the first element (Lev, paragraphs 0236, 0319, 0356, 0373, 0417, 0524).

To claim 3, Lev, Ma and Takiguchi teach claim 2.
Lev, Ma and Takiguchi teach wherein the portion of the border of the first element corresponds to the overlap location (Ma, paragraphs 0038, 0070).

To claim 4, Lev, Ma and Takiguchi teach claim 1.
Lev, Ma and Takiguchi teach comprising instructions executable by the processing resource to rotate the first element and the second element based on an orientation of images on the first element and second element respectively (Takiguchi, paragraphs 0017, 0260).

To claim 5, Lev, Ma and Takiguchi teach claim 1.
Lev, Ma and Takiguchi teach wherein the shape search corresponds to a determined shape of the first element and the second element from the first image (Ma, paragraph 0038).

To claim 6, Lev, Ma and Takiguchi teach claim 1.
Lev, Ma and Takiguchi teach wherein the second image is split into a third image that includes the first element and a fourth image that includes the second element with the cropped portion that corresponds to the overlap location (Ma, paragraphs 0070, 0139).

To claim 8, Lev, Ma and Takiguchi teach claim 7.
Lev, Ma and Takiguchi teach wherein the first image includes a patterned background that corresponds to the first filter (Lev, paragraphs 0356, 0484).

To claim 9, Lev, Ma and Takiguchi teach claim 7.
Lev, Ma and Takiguchi teach comprising instructions to cause the processor of the computing device to generate a second image that includes only the first image and a third image that includes only the second image (Ma, paragraphs 0096-0097).

To claim 10, Lev, Ma and Takiguchi teach claim 9.
Lev, Ma and Takiguchi teach comprising instructions to cause the processor of the computing device to convert the second image and the third image into a same format as the first image (Takiguchi, paragraphs 0188, 0359).

To claim 11, Lev, Ma and Takiguchi teach claim 7.
Lev, Ma and Takiguchi teach comprising instructions to cause the processor of the computing device to identify an overlap portion of the second rectangular element based on the outline of the first rectangular element and the second rectangular element (Ma, paragraphs 0070, 0126).

To claim 12, Lev, Ma and Takiguchi teach claim 11.
Lev, Ma and Takiguchi teach comprising instructions to cause the processor of the computing device to remove the overlap portion of the second rectangular element (Takiguchi, paragraphs 0009, 0039, 0041).

To claim 14, Lev, Ma and Takiguchi teach claim 13.
Lev, Ma and Takiguchi teach wherein the instructions to split the first receipt and the second receipt includes generated a first image of the first receipt and generating a second image of the second receipt with the cropped portion from the first receipt (Takiguchi, paragraphs 0223, 0407, 0409).

To claim 15, Lev, Ma and Takiguchi teach claim 14.
Lev, Ma and Takiguchi teach comprising instructions to rotate the first image to a nearest square angle for the first receipt and to rotate the second image to a nearest square angle for the second receipt (Ma, paragraphs 0032, 0118).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 15, 2022